Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US15/67100, filed on 12/21/2015.
Claims 33-44, 46-48 and 49-52 are currently pending in this patent application. 
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 04/27/2021), Applicants filed a response, an Affidavit/Declaration under Rule 37 CFR 1.132, and an amendment on 07/07/2021, amending claim 50 is acknowledged. 
	Claims 33-44, 46-48 and 49-52 are present for examination.
Applicants' arguments filed on 07/07/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Withdrawn-Claim Rejection – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:

predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 33-44, 46-48 and 49-52 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Huhnke et al. (Isolation and characterization of novel Clostridial species, WO 2008/028055 A2, publication 03/06/2008, see IDS) in view of Franklin et al. (Fuel chemical production from oleaginous yeast, US 2011/0252696 A1, publication 10/20/2011, see IDS), Lee et al. (Microorganism variants having hydrocarbon producing ability and method for producing hydrocarbon using the same, US 2013/0130344 A1, publication 05/23/2013, see IDS), Leschine et al. (Systems and methods for producing biofuels and related materials. US 2007/0178569 A1, publication 08/02/2007, see IDS) and Davis et al. (Evaluation of wheat stillage for ethanol production by recombinant Zymomonas mobilis. Biomass and Bioenergy 29 (2005) 49–59), is withdrawn in view of Applicant’s filing of an Affidavit/Declaration under Rule 37 CFR 1.132 indicating unexpected results, when nitrogen 2) gas as sole nitrogen source, amendment to the claims and persuasive arguments. 


The previous rejection of Claims 33, 36-38, 49 and 50 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Huhnke et al. (Isolation and characterization of novel Clostridial species, WO 2008/028055 A2, publication 03/06/2008, see IDS) in view of Hugh G. Lawford (A new approach to improving the performance of Zymomonas in continuous ethanol fermentation. Applied Biochemistry and Biotechnology 17, 203-219 (1988)), and Davis et al. (Evaluation of wheat stillage for ethanol production by recombinant Zymomonas mobilis. Biomass and Bioenergy 29 (2005) 49–59, see PTO892), is withdrawn in view of Applicant’s filing of an Affidavit/Declaration under Rule 37 CFR 1.132 indicating unexpected results, when nitrogen fixing bacteria Zymomonas was grown in “nitrogen (N2) gas as sole nitrogen source, amendment to the claims and persuasive arguments. 

Allowable Subject Matter
	Claims 33-44, 46-51 and 52 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a composition for producing a cellulosic bioalcohol, the composition comprising: a bioalcohol producing, N2 gas-fixing bacteria in genus Zymomonas that assimilates N2 gas as its sole nitrogen source during bioalcohol production after nitrogen in a cellulosic feedstock is depleted; an anaerobic culture medium that lacks a soluble nitrogen compound supplement, the 2 gas in fluid communication with the anaerobic culture medium, where the sole nitrogen source for the bioalcohol producing, N2 gas-fixing bacteria in the genus Zymomonas during cellulosic bioalcohol production after the nitrogen in the cellulosic feedstock is depleted is the N2 gas. The prior art does not teach a composition for producing a cellulosic bioalcohol, the composition comprising: a bioalcohol producing, N2 gas-fixing bacteria in genus Zymomonas that assimilates N2 gas as its sole nitrogen source during bioalcohol production after nitrogen in a cellulosic feedstock is depleted; an anaerobic culture medium that lacks a soluble nitrogen compound supplement, the medium comprising a hydrolysate of the cellulosic feedstock, iron, and molybdenum; and, a N2 gas in fluid communication with the anaerobic culture medium, where the sole nitrogen source for the bioalcohol producing, N2 gas-fixing bacteria in the genus Zymomonas during cellulosic bioalcohol production after the nitrogen in the cellulosic feedstock is depleted is the N2 gas in view of Applicant’s filing of an Affidavit/Declaration under Rule 37 CFR 1.132 indicating unexpected results, when nitrogen fixing bacteria Zymomonas was grown in “nitrogen (N2) gas as sole nitrogen source, amendment to the claims and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656